Citation Nr: 0021964	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in pertinent 
part, denied the appellant's attempt to reopen his claim for 
service connection for bilateral hearing loss.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of this issue.

In January 1999, the Board issued a decision concluding that 
the appellant had submitted new and material evidence 
pertaining to his claim for service connection for bilateral 
hearing loss.  The Board then remanded the reopened claim to 
the RO for their consideration based on all of the evidence 
of record, old and new.  In March 2000, the RO issued a 
supplemental statement of the case that denied the 
appellant's reopened claim for service connection for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  The evidence of record indicates that the appellant 
currently has bilateral hearing loss.

2.  The appellant alleges that his inservice duties exposed 
him to significant acoustic trauma.  

3.  The appellant has alleged increasingly severe hearing 
loss since his discharge from the service.

4.  The appellant has presented a plausible claim for service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  Third, if the claim 
is well-grounded, it must then be considered on its merits.

In January 1999, the Board reopened the appellant's claim to 
entitlement to service connection for a bilateral hearing 
loss and must now determine whether the reopened claim is 
well-grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant contends that service connection 
is warranted for bilateral hearing loss.  Specifically, the 
appellant contends that he was exposed to acoustic trauma 
pursuant to his duties during his active duty service.  He 
claims that he has suffered from hearing loss since that 
time. See Savage, 10 Vet. App. at 495.  Au audiological 
evaluation, dated in April 1974, noted the veteran's 
complaints of hearing loss "of fifteen years duration."  It 
also noted his inservice noise exposure from blasting.  The 
report of a VA examination for ear disease, performed in 
September 1999, noted that "it seems clear that he has some 
hearing loss in the 1950's."  Under these circumstances, the 
Board concludes that the appellant's claim for service 
connection for bilateral hearing loss is plausible, and hence 
well grounded.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court), has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In September 1999, the RO scheduled the veteran for VA 
audiological and ear disease examinations.  The purpose of 
these examinations was presumably to obtain an opinion as to 
the etiology of the veteran's bilateral hearing loss 
disorder.  Unfortunately, the RO failed to provide the VA 
examiners with the veteran's service medical records.  As 
noted in the VA audiological examination report, dated in 
September 1999, an opinion "can not be made as there were no 
service medical records provided."

After a thorough review of the appellant's claims file, the 
Board concludes that an additional medical evaluation is 
necessary to make an informed decision in this matter.  
Specifically, the Board concludes that a medical opinion is 
necessary in order to determine the relationship, if any, 
between the appellant's current hearing loss and his active 
duty service.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant should be scheduled for 
a VA audiological evaluation to determine 
the probable etiology of his current 
hearing loss.  It is imperative that the 
VA examiner takes a detailed history of 
the appellant's exposure to acoustic 
trauma before, during and after service.  
The claims folder must be made available 
to the examiner for review in connection 
with his evaluation.  Although the 
examiner should review the veteran's 
entire claims file, he or she is 
specifically directed to the following 
records:

A.  The veteran's service medical 
records, including his inservice 
treatment for measles and his 
discharge examination, dated in 
August 1953, noting whispered voice 
hearing tests of 15/15, bilaterally.

B.  The report of an audiological 
evaluation, performed in April 1974, 
by the Chattanooga Hamilton County 
Speech and Hearing Center.  This 
report notes the veteran's 
complaints of "hearing loss of 
fifteen years duration which has 
gradually become worse."  It also 
notes the veteran's 20 to 23 year 
history of noise exposure to jack 
hammers, chain saws and blasting 
during his service in the Army 
Forces.

C.  The report of an audiological 
evaluation, performed in July 1985, 
from T. Taylor, M.D.

D.  The reports of the VA 
audiological and ear disease 
examinations, performed in September 
1999.

Based on a review of the case, the 
examiner should offer an opinion on the 
following for both the left and right 
ears:

Whether it is at least as likely as 
not the appellant's current hearing 
loss was incurred due to acoustic 
trauma during his active duty 
military service from August 1950 to 
August 1953.  A complete rationale 
for this opinion must be provided.  

The report of the examination should be 
associated with the appellant's claims 
folder.  The claims folder, including a 
copy of this remand must be reviewed by 
the examiner prior to the review of 
records.  The examining physician should 
provide complete rationale for all 
conclusions reached.  

2.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss.  The 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


- 9 -


